Our conclusion is that the judgment of the Court of Appeals should be affirmed.
It is elementary that all the instructions of the court should be considered and construed together. The same rule should be applied here.
In our opinion the Common Pleas Court, in its comprehensive instructions to the appraisers, included all the elements and factors essential to a determination of the "fair cash value" of the shares of stock involved. The report of the appraisers discloses that all such elements and factors were considered and applied by them after affording the parties interested full opportunity to present all relevant evidence bearing upon the issue.
It is significant that, as found by the appraisers, at least 12 1/2 per cent of defendant's entire stock actually changed hands in over-the-counter transactions between January 25, 1937, and June 11, 1943 (only 12 days prior to the date as of which the "fair cash value" was to be determined) at prices ranging from $15 to $22.50 per share, the last sale having been on June 11, 1943 for $19.50. The finding of the appraisers of the "fair cash value" of the appellants' shares as of June 23, 1943 and judgment of the court based thereon is $43.50 per share. *Page 487